Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John LeBlanc (Reg. No. 64,611) on 10/21/2021.

The application has been amended as follows:
Claim 1:
An electronic device comprising:
at least one memory storing instructions;
a first housing comprising a first surface and a second surface facing in an opposite direction of the first surface;
a second housing comprising a third surface and a fourth surface facing in an opposite direction of the third surface; 
a folding part pivotably connecting a side surface of the first housing with a side surface of the second housing facing the side surface of the first housing;
a display comprising a flexible display disposed on the first surface and the third surface across the folding part; and
at least one processor,
wherein the at least one processor is, when executing the instructions, configured to:
display a first screen in a first region using the display,
while displaying the first screen in the first region, receive a specified input, 

while displaying at least the portion of the first screen in the first subregion and displaying the second screen and the third screen in the second subregion, receive a first input for dragging a boundary between at least the portion of the first screen and the second screen toward at least the portion of the first screen or a second input for dragging a boundary between at least the portion of the first screen and the third screen toward at least the portion of the first screen,
in response to receiving the first input, display the second screen at an enlarged size in the first subregion and display the first screen at a reduced size together with the third screen in the second subregion, and
in response to receiving the second input, display the third screen at an enlarged size in the first subregion and display the first screen at a reduced size together with the second screen in the second subregion, 
wherein different components of the second subregion are displayed at different magnification levels based on a type of each of the different components, such that at least a first component of the different components maintains a size substantially equal to a size of the at least the first component prior to receiving the first input or the second input, and at least a second component of the different components is reduced or enlarged relative to a size of the at least the second component prior to receiving the first input or the second input, and
wherein the different components comprise a component which is capable of receiving input.

Claim 17:
A method executed in an electronic device with a display, the method comprising:
displaying a first screen in a first region using the display;
while displaying the first screen in the first region, receiving a specified input;

while displaying at least the portion of the first screen in the first subregion and displaying the second screen and the third screen in the second subregion, receiving a first input for dragging a boundary between at least the portion of the first screen and the second screen toward at least the portion of the first screen or a second input for dragging a boundary between at least the portion of the first screen and the third screen toward at least the portion of the first screen;
in response to receiving the first input, displaying the second screen at an enlarged size in the first subregion and displaying the first screen at a reduced size together with the third screen in the second subregion; and
in response to receiving the second input, displaying the third screen at an enlarged size in the first subregion and displaying the first screen at a reduced size together with the second screen in the second subregion, 
wherein different components of the second subregion are displayed at different magnification levels based on a type of each of the different components, such that at least a first component of the different components maintains a size substantially equal to a size of the at least the first component prior to receiving the first input or the second input, and at least a second component of the different components is reduced or enlarged relative to a size of the at least the second component prior to receiving the first input or the second input, and
wherein the different components comprise a component which is capable of receiving input.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626